Citation Nr: 1446377	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ankle condition.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence shows that tinnitus had its onset in service.

2.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed to have a left ankle disability.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In light of the fully favorable determination as to tinnitus herein, no discussion of compliance with VA's duty to notify and assist is necessary for that issue.

As to the issue of service connection for left ankle condition, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2011 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service treatment records, and lay statements have been obtained.  He was afforded a VA examination of the left ankle in August 2011, and the resulting medical opinion is adequate as it is based on physical examination and record review, and contains a clear conclusion with supporting data, and reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection and higher rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the bases of the prior determinations and the elements that were lacking to substantiate the service connection and increased rating claims.  In addition, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and for service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Analysis

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.

A.  Tinnitus

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise and has continued to the present.  

The Veteran has consistently, competently, and credibly reported that he was exposed to excessive noise in service.  Specifically, as an auto repairman he was exposed to the loud backfires of a tank engine, aircraft propeller noise when riding in a C-124 without hearing protection, and noise from attacks with mortars, machine guns, rocket launchers, and hand grenades.  In both the September 2011 rating decision and March 2012 statement of the case, the RO stated that "exposure to acoustic trauma was established based on your military occupation."  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to excessive noise in service.

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the Veteran reported constant tinnitus to the VA examiner, and the examiner diagnosed persistent bilateral tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In his claim application, substantive appeal, hearing testimony, and at his VA examination, the Veteran has consistently reported that his tinnitus began during service and has continued ever since.

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that the tinnitus had its onset during service and has continued ever since.  Caluza.  There is no conflicting evidence of record.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

The August 2011 VA examiner opined it is less likely than not that the tinnitus is related to hazardous noise exposure in service "due to the absence of any report of tinnitus on his report of medical history upon separation...[and] [s]ince there is no documented evidence of complaint of tinnitus in any of the Veteran's medical records reviewed."  The VA examiner opined that the tinnitus was instead due to hearing loss, which he did not believe was related to service.  The Board finds that this medical opinion does not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his noise exposure in service.  Based on the foregoing, the Board finds this opinion is not probative.  Dalton, 21 Vet. App. at 39 (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes tinnitus in service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

B.  Left ankle condition

The Veteran contends that current ankle pain is related to an in-service left ankle sprain.  STRs show that in March 1965 the Veteran was treated for a left ankle sprain.  On his report of medical history dated at the time of discharge, the Veteran indicated that he had "foot trouble" but his separation examination was normal.

At his hearing, the Veteran testified that after this sprain "I was on crutches for a while, but after that no problems until just the last few years."  He stated that both ankles are painful, particularly in the morning, and it is hard to walk for a few minutes and he has to be careful going downstairs.  However, he also testified that he does not have a current diagnosis for his ankle and he has not been treated or prescribed any medication for the ankle.

At the August 2011 VA examination, the Veteran reported that his left ankle condition had existed for 15 years, and was characterized by lack of endurance, fatigability, tenderness and pain, with daily flare-ups.  He had pain upon walking and sitting for a prolonged period of time.  He was not receiving any treatment for the condition, and was on his feet for eight hours per day, usually walking.  However, standing for more than 15 minutes caused pain to the feet and legs.  Following physical examination and x-rays, the VA examiner found that the x-ray was normal and concluded "there is no diagnosis because there is no pathology to render a diagnosis."

The record contains VA treatment records dated from March 2003 through October 2012.  The sole report of ankle pain occurs in a September 2012 note wherein the Veteran complained of chronic bilateral ankle pain, stating he was unable to get up and walk first thing in the morning, but the pain got better throughout the day.  The pain was worse after resting.  However, this complaint resulted in no diagnosis, and VA treatment records show no diagnosis related to the ankle at any time.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran has contended that he has arthritis in his left ankle.  However, this is inconsistent with the medical evidence of record.  The Veteran is competent to report ankle pain.  Layno.  However, the factual picture presented is complex.  Whether the Veteran's condition is arthritis cannot be determined by mere observation alone.  The Board finds that determining a diagnosis of arthritis in the left ankle is not within the realm of knowledge of a non-expert given the fact that such disability is diagnosed by x-ray.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his diagnosis in this regard is not competent evidence and therefore is not probative of whether he has arthritis of the left ankle.

The probative evidence shows that the Veteran does not have a diagnosed or identifiable underlying malady or condition of the left ankle.  Therefore, the Veteran's chronic ankle pain does not constitute a disability for which service connection may be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert; Brammer.


ORDER

Service connection for tinnitus is granted.

Service connection for a left ankle condition is denied.


REMAND

At his June 2013 hearing, the Veteran indicated that his psychiatric symptoms have worsened since his most recent VA examination conducted in July 2011.  Thus the Board finds a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  At his June 2013 hearing, the Veteran stated that he was not receiving any psychiatric treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms.  Provide an appropriate amount of time to submit this lay evidence.

2.  After associating any relevant outstanding records, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted and the examiner should examiner should comment on the Veteran's social and occupational impairment.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


